                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION
IN RE                                    *
                                         * Case No. 18-33077
                                         *
JAMES D. OGLESBEE, Jr.                   * Judge John P. Gustafson
KAREN S. OGELSBEE                        *
                                         * William L. Swope, Trustee
                                         * 610 Tiffin Ave.
                                         * Findlay, Ohio 45840
                                         * (419) 422-0288
                                         * Sup. Ct. #0029538
                                         *
                                         *
                                MOTION FOR TURNOVER

         Now comes William L. Swope, the Trustee, and respectfully requests the Court to
  enter an Order directing the Debtor(s) to disclose the following information: Copies of
  the 2018 Federal and State Tax returns.

          Further, the Trustee hereby respectfully requests the Court to enter an Order
  directing the Debtor(s) to surrender the following property: Non-Exempt portion of the
  2018 Federal and State Tax refunds, within ten days of receipt.

          Further, the Trustee hereby respectfully requests the Court to enter an Order
  directing that the Debtor(s) take no post-petition action that results in a diminution of the
  value of the potential estate asset.

         WHEREFORE, the Trustee respectfully requests the Court enter an Order as
  requested.

                                                        Respectfully submitted,

                                                        /s/ William L. Swope
                                                        William L. Swope, Trustee

                                               NOTICE

  Pursuant to Rule 9013-(a) of the Local Rules of the United States Bankruptcy Court
  for the Northern District of Ohio Western Division, this Notice is to all persons
  entitled to notice, that the respondent has fourteen (14) days, or such other time as
  fixed by Bankruptcy Rule or statute or as the Court may order, after service to file
  and serve a response or a request for a hearing and that if a response or request is
  not timely filed with the Court and served upon the movant, the Court may grant
  the relief requested in the motion without a hearing.




18-33077-jpg    Doc 24     FILED 12/19/18       ENTERED 12/19/18 15:14:56            Page 1 of 2
                               CERTIFICATE OF SERVICE

  I certify that on Wednesday, December 19, 2018, a true and correct copy of the Motion
  For Turnover was served:

  Via the court’s Electronic Case Filing System on these entities and individuals who are
  listed on the court’s Electronic Mail Notice List:

         MARK A VAN DYNE, on behalf of JAMES D. OGLESBEE, Jr. and KAREN S.
         OGELSBEE, debtors, at mavandyne@frvlimalaw.com

         United States Trustee, at (Registered address)@usdoj.gov

         William L. Swope, on behalf of the Chapter 7 Trustee’s Office at
         trustee7@sbcglobal.net

  And by regular U.S. mail, postage prepaid, on:

         JAMES D. OGLESBEE, Jr.
         KAREN S. OGELSBEE
         521 S. BAXTER STREET
         LIMA, OH 45801


                                                             /s/William L. Swope
                                                             William L. Swope, Trustee
                                                             Sup. Ct. #0029538
                                                             610 Tiffin Ave.
                                                             Findlay, Ohio 45840
                                                             (419) 422-0288
                                                             trustee7@sbcglobal.net




18-33077-jpg    Doc 24    FILED 12/19/18       ENTERED 12/19/18 15:14:56          Page 2 of 2
